Case 18-30438-KLP        Doc 29    Filed 01/06/21 Entered 01/06/21 14:18:35             Desc Main
                                   Document     Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


IN RE:                                        )
                                              )
VONDA KAY RICHARDSON                          )       Case No. 18−30438−KLP
                                              )       Chapter 13
                                              )       Trustee: Suzanne E. Wade
                       Debtor                 )

                   NOTICE OF APPLICATION BY KANE & PAPA, P.C.
                       FOR SUPPLEMENTAL COMPENSATION

Kane & Papa, P.C., counsel for the above debtor has filed a Supplemental Application for
Allowance of Compensation pursuant to 11 U.S.C. §§ 330(a) and 503(b)(2) and Federal Rules of
Bankruptcy Procedure 2016.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
to consult one.)

If you do not want the court to grant the relief sought in the application, or if you want the court
to consider your views on the application, then, within fourteen (14) days from the date of this
Notice you or your attorney must:

               File with the court, at the address shown below, a written request for a hearing [or
                written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                request for a hearing (or response) to the court for filing, you must mail it early
                enough so the court will receive it on or before the date stated above, to:

                       Clerk of Court
                       United States Bankruptcy Court
                       701 East Broad Street, Suite 4000
                       Richmond, VA 23219

         You must also mail a copy to:

                       James E. Kane, Esquire
                       KANE & PAPA, P.C.
                       P.O. Box 508
                       Richmond, Virginia 23218-0508
Case 18-30438-KLP        Doc 29   Filed 01/06/21 Entered 01/06/21 14:18:35            Desc Main
                                  Document     Page 2 of 8



              Attend the hearing scheduled for January 27, 2021 at 10:00 a.m. at 701 East
               Broad Street, Room 5100, Richmond, VA 23219. If no timely response has
               been filed, the Court may grant the relief sought in the application without a
               hearing.

If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the Application and may enter an Order granting relief sought in the application,
and may enter an Order granting that relief without a hearing.


Dated: January 6, 2021                       KANE & PAPA P.C.


                                             By: /s/ James E. Kane
                                             James E. Kane (VSB #30081)
                                             KANE & PAPA, P.C.
                                             P.O. Box 508
                                             Richmond, VA 23218-0508
                                             (804) 225-9500 (phone)
                                             (804) 225-9598 (fax)
                                             Counsel for Debtor


                                CERTIFICATE OF SERVICE

        I certify that on January 6, 2021, I have transmitted a true copy of the foregoing
document electronically through the court’s CM/ECF system or by mail to the debtor, chapter 13
trustee, the United States trustee if other than by the electronic means provided for at Local
Bankruptcy Rule 2002-1, and to all necessary parties as listed on the matrix attached herewith.


                                             /s/ James E. Kane
                                             James E. Kane
                                             Counsel for Debtor




                                                2
Case 18-30438-KLP       Doc 29    Filed 01/06/21 Entered 01/06/21 14:18:35           Desc Main
                                  Document     Page 3 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


IN RE:                                      )
                                            )
VONDA KAY RICHARDSON                        )       Case No. 18−30438−KLP
                                            )       Chapter 13
                                            )       Trustee: Suzanne E. Wade
                      Debtor                )


                          APPLICATION BY KANE & PAPA, P.C.
                         FOR SUPPLEMENTAL COMPENSATION

       COMES NOW, Kane & Papa P.C., counsel for debtor, and pursuant to 11 U.S.C.
§§ 330(a), 331(b)(2), and 503(b)(2) and Federal Rules of Bankruptcy Procedure 2016,
respectfully applies to the Honorable Court for approval and payment of supplemental fees in the
amount of $1,655.10, which includes attorney fees of $1,645.00 and costs of $10.10.

   1. The period covered by this application is for additional work not included in the initial
      “no-look” fees through the date of this Application.

   2. Fees in the amount of $5,223.00 have either been previously paid by the debtor or
      approved for payment through the Chapter 13 Plan.

   3. James E. Kane was admitted to practice law in 1989 and has been practicing for 31 years.
      The hourly rate charged by James E. Kane is $350.00 per hour for attorney time, and
      $100 per hour for Paralegal time.

   4. Pursuant to Bankruptcy Rule 2016(b), a Disclosure of Compensation of Attorney for
      Debtor(s) has been filed in this case and Notice of Filing of Rule 2016-1 Disclosure of
      Compensation was served on the Debtor and the Standing Trustee pursuant to LBR 2016.
      No objection to the compensation requested in the Disclosure Statement has been filed by
      either the Standing Trustee or the Debtor.

   5. Supplemental Compensation is requested for time and costs related to the following
      services:

         Professional services rendered to the debtor in connection with the preparation and
         filing of an Adversary Proceeding to Determine Validity, Extent and Priority of
         Lien pursuant to 11 U.S.C. § 506(a) filed on October 25, 2020, resulting in a
         judgment in favor of Debtor entered by the Court on November 25, 2020.




                                                3
Case 18-30438-KLP       Doc 29    Filed 01/06/21 Entered 01/06/21 14:18:35           Desc Main
                                  Document     Page 4 of 8



   6. An itemized statement of the charges is attached hereto an incorporated herein. Charges
      have not been included for the preparation and cost for noticing of the fee application and
      any court appearances related to the application.

   7. James E. Kane has reviewed the Debtor’s budget and believes that the Chapter 13 Plan
      provides sufficient reserves or may be extended in time so that payments requested herein
      may be made without prejudice to any creditor. Upon information and belief, payment of
      the requested compensation will not reduce the dividend to unsecured creditors as
      provided in the most recently confirmed Chapter 13 Plan.

WHEREFORE, Kane & Papa P.C., respectfully requests this Honorable Court to approve
supplemental fees in the amount of $1,655.10 to be paid through the Chapter 13 plan as an
administrative expense claim pursuant to 11 U.S.C. 503.

                                            Respectfully submitted,

                                            KANE & PAPA P.C.


                                     By:    /s/ James E. Kane
                                            James E. Kane (VSB #30081)
                                            KANE & PAPA, P.C.
                                            P.O. Box 508
                                            Richmond, VA 23218-0508
                                            (804) 225-9500 (phone)
                                            (804) 225-9598 (fax)
                                            Counsel for Debtor


                               CERTIFICATE OF SERVICE

        I certify that on January 6, 2021, I have transmitted a true copy of the foregoing
document electronically through the Court’s CM/ECF system or by mail to the debtors, chapter
13 trustee, the United States trustee if other than by the electronic means provided for at Local
Bankruptcy Rule 2002-1, and to all necessary parties, as listed on the matrix attached herewith.


                                                    /s/ James E. Kane
                                                    James E. Kane
                                                    Counsel for Debtor




                                               4
          Case 18-30438-KLP        Doc 29    Filed 01/06/21 Entered 01/06/21 14:18:35     Desc Main
                                             Document     Page 5 of 8
                              Kane & Papa, P.C.
                              PO BOX 508
                              RICHMOND, VA 23218 US
                              804-225-9500
                              jkane@kaneandpapa.com

INVOICE
BILL TO                                                                     INVOICE #   6317
Vonda Richardson                                                                DATE    01/06/2021
9365 Brighter Tower Court                                                   DUE DATE    02/01/2021
#1404                                                                          TERMS    Due on receipt
Glen Allen, VA 23060




DATE          ACTIVITY                                             QTY    RATE                       AMOUNT

10/25/2020    Consulting:Legal                                    0.90   350.00                          315.00
              Review property valuation on 9365
              Brighter Tower Court, #1404, Glen Allen,
              VA from tax assessment; review first
              DOT and balance with US Bank; review
              Wilmington Savings DOT and balance
10/25/2020    Consulting:Legal                                    1.40   350.00                          490.00
              Prepare Complaint against Wilmington
              Savings and both Trustees on DOT
10/28/2020    Consulting:Legal                                    0.80   350.00                          280.00
              Review Summons and mail Summons
              and Complaint to Wilmington Savings
              and Trustees, and file certificate of
              service and file with court
10/28/2020    Postage and Delivery                                                                        10.10
              Postage and Delivery- Certified Mail to
              Wilmington Savings and First Class Mail
              to trustees; copy charges
11/13/2020    Consulting:Legal                                    1.10   350.00                          385.00
              Review Answer filed by Defendants;
              email to Johnie Muncy regarding
              consent order; prepare consent order
              and email to Johnie Muncy; BOP order
              to Court
11/16/2020    Consulting:Legal                                    0.30   350.00                          105.00
              Review email from court regarding
              changes to consent order; revise
              consent order and email to Johnie
              Muncy
11/24/2020    Consulting:Legal                                    0.20   350.00                           70.00
              Review email from Johnie Muncy
              approving revised consent order and
              BOP to court
          Case 18-30438-KLP                Doc 29       Filed 01/06/21 Entered 01/06/21 14:18:35   Desc Main
                                                        Document     Page 6 of 8

                                                                    BALANCE DUE
Richardson v. Wilmington Savings Fund Society, FSB, et. al.
                                                                                                      $1,655.10
               Case 18-30438-KLP     Doc 29   Filed 01/06/21            Entered 01/06/21 14:18:35      Desc Main
Label Matrix for local noticing          SPECIALIZED LOAN SERVICING
                                              Document              LLC 7 of 8
                                                                 Page                    Specialized Loan Servicing LLC
0422-3                                   6200 S. Quebec Street                           Specialized Loan Servicing LLC
Case 18-30438-KLP                        Greenwood Village, CO 80111-4720                6200 S. Quebec Street
Eastern District of Virginia                                                             6200 S. Quebec Street
Richmond                                                                                 Greenwood Village, CO 80111-4720
Wed Jan 6 14:10:11 EST 2021
U.S. Bank National Association           U.S. Bank National Association, as Trustee f    UST smg Richmond
Robertson, Anschutz & Schneid            C/O Shapiro & Brown, LLP                        Office of the U. S. Trustee
6409 Congress Avenue                     501 Independence Parkway, Suite 203             701 East Broad St., Suite 4304
Suite 100                                Chesapeake, VA 23320-5174                       Richmond, VA 23219-1849
Boca Raton, FL 33487-2853

United States Bankruptcy Court           Advance Financial                               American Web Loan
701 East Broad Street                    ATTN: Virginia Billing                          2128 N. 14th St. Suite 1 #130
Richmond, VA 23219-1888                  100 Oceanside Drive                             Ponca City, OK 74601-1831
                                         Nashville, TN 37204-2351


Cash Net USA                             Credit One Bank Na                              Dept Of Ed/Navient
175 W. Jackson Blvd.                     Po Box 98873                                    Attn: Claims Dept
Suite 1000                               Las Vegas, NV 89193-8873                        P.O. Box 9635
Chicago, IL 60604-2863                                                                   Wilkes Barr, PA 18773-9635


Elastic                                  Henrico Doctors Hospital                        LVNV Funding, LLC its successors and assigns
c/o Republic Bank and Trust              Resurgent Capital Services                      assignee of MHC Receivables, LLC and
PO Box 950276                            PO Box 1927                                     FNBM, LLC
Louisville, KY 40295-0276                Greenville, SC 29602-1927                       Resurgent Capital Services
                                                                                         PO Box 10587
                                                                                         Greenville, SC 29603-0587
Mobiloansllc                             Mr. Cooper                                      Navient Solutions, LLC on behalf of
P.O. Box 1409                            Attn: Bankruptcy                                Department of Education Loan Services
Marksville, LA 71351-1409                8950 Cypress Waters Blvd                        PO BOX 9635
                                         Coppell, TX 75019-4620                          Wilkes-Barre, PA 18773-9635


Net Credit Financial                     OneMain                                         OneMain Financial
Po Box 645295                            P.O. Box 3251                                   Attn: Bankruptcy Department
Cincinnati, OH 45264-5295                Evansville, IN 47731-3251                       601 Nw 2nd St #300
                                                                                         Evansville, IN 47708-1013


Sage                                     Shiva Finance LLC                               Specialized Loan Servicing LLC
PO Box 240                               c/o Glen C. Watson, Attorney                    6200 S. Quebec St.
Commerce, GA 30529-0004                  PO Box 121950                                   Greenwood Village, Colorado 80111-4720
                                         Nashville, TN 37212-1950


Specialized Loan Servicing/SLS           U.S. Attorney’s Office                          U.S. Bank National Association
Attn: Bankruptcy                         919 East Main Street, Suite 1900                Nationstar Mortgage LLC D/B/A Mr.Cooper
Po Box 636005                            Richmond, VA 23219-4625                         Attn: Bankruptcy Dept
Littleton, CO 80163-6005                                                                 PO Box 619096
                                                                                         Dallas TX 75261-9096

Verizon                                  Wilmington Savings Fund Society,FSB Trustee(    James E. Kane
by American InfoSource LP as agent       c/o Specialized Loan Servicing LLC              Kane & Papa, PC
4515 N Santa Fe Ave                      8742 Lucent Blvd, Suite 300                     1313 East Cary Street
Oklahoma City, OK 73118-7901             Highlands Ranch, Colorado 80129-2386            P.O. Box 508
                                                                                         Richmond, VA 23218-0508
               Case 18-30438-KLP             Doc 29       Filed 01/06/21         Entered 01/06/21 14:18:35              Desc Main
John P. Fitzgerald, III                              Suzanne E. Wade
                                                          Document           Page 8 of 8                  Vonda Kay Richardson
Office of the US Trustee - Region 4 -R               341 Dial 877-996-8484 Code 2385911                   9365 Brighter Tower Court
701 E. Broad Street, Ste. 4304                       7202 Glen Forest Drive, Ste. 202                     #1404
Richmond, VA 23219-1849                              Richmond, VA 23226-3770                              Glen Allen, VA 23060-3790




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Specialized Loan Servicing LLC                    (d)U.S. Bank National Association                    End of Label Matrix
6200 S. Quebec Street                                Robertson, Anschutz & Schneid                        Mailable recipients   32
Greenwood Village, CO 80111-4720                     6409 Congress Avenue                                 Bypassed recipients    2
                                                     Suite 100                                            Total                 34
                                                     Boca Raton, FL 33487-2853
